AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)



                      Javier Santiago-Medina                                     Case Number: 2:20-mj-8259

                                                                                 Federal Defenders
                                                                                 Defendant's Attorney
                                                                                                        .-------------,
REGISTRATION NO. 175S8508                                                                                   FILED
THE DEFENDANT:
 IZl pleaded guilty to count(s) I of Complaint                                                                         JAN 2 7 2020
 • was found guilty to count(s)-----"---------------;1---+---------
      after a plea of not guilty.                                                SOUTHEF,N D1SlH1CT OF C LI
      Accordingly, the defendant is adjudged guilty of such count(s), which involW.:v.-iM~,l,l,e-WH~~Ht8~~•;::;:J
Title & Section                   Nature of Offense                                                               Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      I
 D The defendant has been found not guilty on count(s)
 •   Count(s)
                                 -------------------
                                    dismissed on the motion of the United States.
                  -----------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •    TIME SERVED                           1-~(_Jc~~~l____                               deys

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, January 27, 2020
                                                                         Date of Imposition of Sentence




Clerk's Office Copy                                                                                                           2:20-mj-8259
